Citation Nr: 1215561	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected pterygia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a January 2010 Travel Board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to a compensable evaluation for service-connected pterygia.

The Board notes initially that the Veteran stated at his January 2012 hearing that he had received medical check-ups with regard to his eyes every six months from 2005 to 2008.  Additionally the Veteran stated that he was scheduled for a full eye examination that would address his visual acuity.  The Veteran further stated that he would be getting eye check-ups at Bay Pines, Florida, VA medical center (VAMC).  However, none of these records are associated with the claims folder.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain the aforementioned treatment records.

Finally the Board notes that the Veteran is service-connected pterygia, currently evaluated as noncompensable.  In an October 2008 rating decision, the RO relied on a September 2008 VA examination in assigning the Veteran's noncompensable evaluation.  However, at the January 2012 Board hearing, the Veteran asserted that his condition has increased in severity since the September 2008 VA examination.  Specifically, the Veteran stated that in the previous examination the Veteran had denied acute pain, however at the hearing the Veteran stated that he had near constant pain in his eyes because the pterygia causes him to blink constantly because his eye always feels like it has a rock of sand in it and is constantly aggravated.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected pterygia.  See 38 U.S.C.A. § 5103A (West 2009); 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the current level of the Veteran's disability is unclear, the Board finds that another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Bay Pines, Florida VAMC, for the period from August 2007 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA eye examination to determine the current nature and severity of his pterygia.
Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any testing deemed necessary should be performed.  The examiner is specifically requested to describe all current symptomatology of the Veteran's service-connected eye disability, diagnosed as pterygia, including but not limited to:  visual impairment, disfigurement, and conjunctivitis.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


